Title: To Thomas Jefferson from James Hall, 5 December 1801
From: Hall, James
To: Jefferson, Thomas


          
            Sir
            Iredell County, N. Carolina, Decr. 5th. 1801
          
          Permit me the honour of presenting to your Excellency a copy of a brief history of the Mississippi Territory, which I have lately published. The appendix will apologize for the brevity of the work.
          
          It is not sent for any supposed degree of merit which it displays; but as my worthy friend, the Comptroller of the United States, informed me, that the history of the territory is but little known, even at the seat of government, I flatter myself that the transient view given in the work may afford to your Excellency some gratification.
          Should the business of your very important station admit, your observations, as a naturalist, on my theory of hail would be highly desirable.
          Permit me further to observe, that in Summer 1800, with the assistance of a coarse mechanic, I constructed, in a very crude manner, an instrument on astronomic principles, which promises to serve as a solar & lunar dial, and also as a solar compass, without the magnetic needle.
          It has lien in Salisbury since Septr. 1800, together with a letter, containing a description of the instrument, addressed to your Excellency, as President of the American Philosophical Society. I have been strangely unfortunate in conveying it to Philadelphia. This I do not now expect before next Summer.
          I would not have mentioned this matter, had I not been lately informed, that one of my pupils, to whom alone I developed the principles on which the instrument is constructed, has employed a finished workman to make another of the same kind.
          I know not that the young man has any undue designs on the subject; but should the instrument be of any real advantage, which I think it may, if constructed with accuracy, it is hoped that government will admit of nothing, to the prejudice of the inventor.
          Confiding therefore in your excellency, as a friend to science & the rights of men, should any undue measures be attempted, I will promise myself your patronage & influence as far as they may be necessary.
          I am, Sir, your Excellency’s most obedient and very humble servant,
          
            Jas Hall.
          
        